PER CURIAM.
Petitioner, Ernest Clyde Charles, filed an informal unsworn petition for writ of habeas corpus. We issued the writ of habeas corpus and the respondent has filed his return thereto. Having considered said return of the respondent and the exhibits of record, it has been determined by this court that the writ of habeas corpus previously issued should be discharged and the petitioner remanded to the custody of the respondent.
It is so ordered
ROBERTS, C. J., and TERRELL, DREW, THORNAL and O’CONNELL, TL, concur.